El Juez Asociado Señor HutchisoN
emitió la opinión del tribunal.
Félix Benitez Rexach obtuvo sentencia contra Sergio Muñoz y Domingo Quintana por cierta cantidad de dinero. Benitez entonces radicó en la corte de distrito una constan-cia al efecto de que por valor recibido él babía vendido, ce-dido y traspasado a Joaquín Santana dicba sentencia, así como cuantos derechos y acciones pudieran corresponderle como demandante en el caso de epígrafe y de cualesquiera pro-cedimientos relacionados con el mismo. El fin de esta cons-tancia, conforme en ella se decía, fue para que el cesionario pudiera substituir al demandante y ejercer las acciones que creyera pertinentes. Santana obtuvo entonces del secretario un mandamiento de ejecución y bajo la autoridad del mismo el marshal embargó bienes de Quintana.
El juez de distrito, a instancias de Quintana, anuló el mandamiento de ejecución fundado en que Santana no había sido formalmente substituido como parte en el litigio. No citó autoridad para su resolución. Los apelados descansan en los artículos 1163 y 1164 del Código Civil (edición de 1930), en 8 Manresa 436, 439, y en 29 Enciclopedia Jurídica Española 140. Estas autoridades dejan de convencernos de que la substitución formal de las partes fuera un requisito previo necesario al libramiento de un auto de ejecución por el secretario.
El artículo 52 del Código de Enjuiciamiento Civil (edi-ción de 1933) provee:
“En el caso de la cesión de una cosa litigiosa, la acción ejerci-tada por el cesionario es sin perjuicio de cualquier reclamación en contrario, o de otro derecho existente al tiempo de notificarse la cesión, o antes. .
Si Quintana, antes de tener aviso de la cesión, hubiera pagado la sentencia o parte de la misma, hasta ese punto la cesión hubiera sido ineficaz en cuanto a él. Santana, al de-jar de hacer notificación inmediata de esta cesión, corrió el riesgo de esta posibilidad, o de otras similares que pudieron *796haberle privado del derecho a cobrar su sentencia total o parcialmente. Sin embargo, sujeto a semejantes contingen-cias, él tenía derecho a un auto de ejecución. 34 Corpus Juris 636, 640, 644 y 645; 23 Corpus Juris 310, 311; Curtin v. Kowalsky, 145 Cal. 431; Brown v. Ayres, 33 Cal. 525, 91 Am. Dec. 655, 657; Wright v. Levy, 12 Cal. 257; Buckeye Refining Co. v. Kelly (Cal.), 124 Pac. 536; Gaullagher v. Caldwell, 60 Am. Dec. 85, 87.

Debe revocarse la resolución apelada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.

El Juez Asociado Señor Córdova Dávila no intervino.